In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-09-00398-CR

____________________


CHRISTOPHER BRYAN JONES, Appellant


V.

 
THE STATE OF TEXAS, Appellee

 


On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 09-05686




MEMORANDUM OPINION


	Pursuant to a plea bargain agreement, appellant Christopher Bryan Jones pled guilty
to burglary of a building.  The trial court found the evidence sufficient to find Jones guilty,
but deferred further proceedings, placed Jones on community supervision for four years, and
assessed a fine of $500.  The State subsequently filed a motion to revoke Jones's
unadjudicated community supervision.  Jones pled "true" to one violation of the conditions
of his community supervision.  The trial court found that Jones violated the conditions of his
community supervision, found Jones guilty of burglary of a building, and assessed
punishment at eighteen months of confinement in a state jail facility.
	Jones's appellate counsel filed a brief that presents counsel's professional evaluation
of the record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738,
87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App.
1978).  On October 22, 2009, we granted an extension of time for appellant to file a pro se
brief.  We received no response from appellant.  We reviewed the appellate record, and we
agree with counsel's conclusion that no arguable issues support an appeal.  Therefore, we
find it unnecessary to order appointment of new counsel to re-brief the appeal.  Compare
Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).  We affirm the trial court's
judgment. (1)
	AFFIRMED.
						_________________________________
							  STEVE McKEITHEN           					          			          Chief Justice
Submitted on February 9, 2010
Opinion Delivered February 17, 2010
Do Not Publish

Before McKeithen, C.J., Gaultney and Horton, JJ.
1.  Appellant may challenge our decision in this case by filing a petition for
discretionary review.  See Tex. R. App. P. 68.